             Case MDL No. 2995 Document 35 Filed 06/03/21 Page 1 of 4




                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: ALLIANZ STRUCTURED ALPHA FUNDS LITIGATION                                    MDL No. 2995


                                ORDER DENYING TRANSFER


        Before the Panel: Plaintiff in one Southern District of California action moves under
28 U.S.C. § 1407 to centralize this litigation in the Southern District of New York. This litigation
currently consists of sixteen actions – fifteen actions pending in the Southern District of New York
and one action pending in the Southern District of California, as listed on Schedule A. Since the
filing of the motion, the Panel has been notified of three additional related actions in the Southern
District of New York.

        Common defendant Allianz Global Investors U.S. LLC (“Allianz GI”) opposes
centralization, in favor of transfer of the California action to the Southern District of New York
under Section 1404. Alternatively, defendant requests a stay of the Panel’s ruling until its pending
motion for Section 1404 transfer in the California action is decided. Plaintiffs in the other actions
on the motion did not file a response or take no position on centralization.

        On the basis of the papers filed and the hearing session held, 1 we conclude that
centralization is not necessary at this time for the convenience of the parties and witnesses or to
further the just and efficient conduct of the litigation. All actions undisputedly present common
factual questions arising from allegations that Allianz GI mismanaged a family of investment funds
known as the Structured Alpha Funds by abandoning risk control measures promised to investors
and engaging in transactions to further its self-interest, causing substantial losses to the funds in
early 2020. But there are only two districts involved in this litigation, and all actions but one
already are proceeding as related cases before the same judge in the Southern District of New
York. Additionally, defendant has a pending motion for transfer under Section 1404 that, if
granted, would transfer the California action to the Southern District of New York for all purposes,
including trial.

       We repeatedly have held, “where ‘a reasonable prospect’ exists that the resolution of a
Section 1404 motion or motions could eliminate the multidistrict character of a litigation, transfer
under Section 1404 is preferable to Section 1407 centralization.” See, e.g., In re 3M Co. Lava


1
 In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel heard oral
argument by videoconference at its hearing session of May 27, 2021. See Suppl. Notice of Hearing
Session, MDL No. 2995 (J.P.M.L. May 10, 2021).
              Case MDL No. 2995 Document 35 Filed 06/03/21 Page 2 of 4

                                                 -2-


Ultimate Prods. Liab. Litig., 222 F. Supp. 3d 1347, 1347-48 (J.P.M.L. 2016) (quoting In re Gerber
Probiotic Prods. Mktg. & Sales Practices Litig., 899 F. Supp. 2d 1378, 1380 (J.P.M.L. 2012)).
Even where a Section 1404 transfer motion is contested, such a prospect nonetheless exists,
particularly where few districts are involved. See In re Athena Universal Life II Cost of Ins.
Increase Litig., 268 F. Supp. 3d 1354, 1356 (J.P.M.L. 2017). Because Section 1404(a) transfer is
for all purposes, including trial, such transfer, where appropriate, can achieve efficiencies beyond
those available under Section 1407. See Gerber, 899 F. Supp. 2d at 1380. The record before us
indicates that transfer under Section 1404(a), if granted, could achieve efficiencies that extend into
the trial stage of this complex litigation.

        Additionally, we have emphasized that “centralization under Section 1407 should be the
last solution after considered review of all other options.” See In re Best Buy Co., Inc., California
Song-Beverly Credit Card Act Litig., 804 F. Supp. 2d 1376, 1378 (J.P.M.L. 2011). Among these
options are voluntary cooperation and coordination among the parties and the involved courts to
avoid duplicative discovery or inconsistent pretrial rulings. The record indicates that the parties
have not yet seriously pursued informal coordination and that it remains a viable alternative.

        Movant argues that additional related actions likely will be filed in other districts.
However, the mere possibility of additional actions does not support centralization. See, e.g., In re
California Wine Inorganic Arsenic Levels Prods. Liab. Litig., 109 F. Supp. 3d 1362, 1363
(J.P.M.L. 2015). On this record, the involvement of other districts is mere conjecture. Only three
potential tag-along actions have been filed since the motion for centralization, and all were filed
in the Southern District of New York.

          IT IS THEREFORE ORDERED that the motion for centralization of these actions is
denied.


                                         PANEL ON MULTIDISTRICT LITIGATION



                                        _________________________________________
                                                     Karen K. Caldwell
                                                          Chair

                                       Catherine D. Perry             Nathaniel M. Gorton
                                       Matthew F. Kennelly            David C. Norton
                                       Roger T. Benitez               Dale A. Kimball
        Case MDL No. 2995 Document 35 Filed 06/03/21 Page 3 of 4




IN RE: ALLIANZ STRUCTURED ALPHA FUNDS LITIGATION              MDL No. 2995


                                   SCHEDULE A


          Southern District of California

     BOARD OF TRUSTEES OF THE SAN DIEGO COUNTY CONSTRUCTION
         LABORERS' PENSION TRUST FUND v. ALLIANZ GLOBAL INVESTORS
         U.S. LLC, C.A. No. 3:21−00345

          Southern District of New York

     ARKANSAS TEACHER RETIREMENT SYSTEM v. ALLIANZ GLOBAL
          INVESTORS U.S. LLC, ET AL., C.A. No. 1:20−05615
     RETIREMENT PROGRAM FOR EMPLOYEES OF THE TOWN OF FAIRFIELD,
          ET AL. v. ALLIANZ GLOBAL INVESTORS U.S. LLC, C.A. No. 1:20−05817
     LEHIGH UNIVERSITY v. ALLIANZ GLOBAL INVESTORS U.S. LLC, ET AL.,
          C.A. No. 1:20−07061
     TEAMSTER MEMBERS RETIREMENT PLAN v. ALLIANZ GLOBAL INVESTORS
          U.S. LLC, ET AL., C.A. No. 1:20−07154
     BLUE CROSS BLUE SHIELD ASSOCIATION NATIONAL EMPLOYEE BENEFITS
          COMMITTEE v. ALLIANZ GLOBAL INVESTORS U.S. LLC, ET AL.,
          C.A. No. 1:20−07606
     METROPOLITAN TRANSPORTATION AUTHORITY DEFINED BENEFIT
          PENSION PLAN MASTER TRUST, ET AL. v. ALLIANZ GLOBAL
          INVESTORS U.S.LLC, ET AL., C.A. No. 1:20−07842
     CHICAGO AREA I.B. OF T. PENSION PLAN & TRUST, ET AL. v. ALLIANZ
          GLOBAL INVESTORS U.S. LLC, ET AL., C.A. No. 1:20−07952
     THE EMPLOYES RETIREMENT SYSTEM OF THE CITY OF MILWAUKEE v.
          ALLIANZ GLOBAL INVESTORS U.S. LLC, ET AL., C.A. No. 1:20−08642
     CHICAGO & VICINITY LABORERS DISTRICT COUNCIL PENSION FUND AND
          CHICAGO & VICINITY LABORERS DISTRICT COUNCIL HEALTH &
          WELFARE FUND, ET AL. v. ALLIANZ SE, ET AL., C.A. No. 1:20−09478
     THE BOARDS OF TRUSTEES FOR THE CARPENTERS HEALTH AND SECURITY
          TRUST OF WESTERN WASHINGTON AND FOR THE GROUP
          INVESTMENT TRUST OF THE CARPENTERS INDIVIDUAL ACCOUNT
          PENSION TRUST OF WESTERN WASHINGTON, ET AL. v. ALLIANZ SE,
          ET AL., C.A. No. 1:20−09479
     UNITED FOOD & COMMERCIAL WORKERS UNION−EMPLOYER PENSION
          FUND, AND ITS TRUSTEES v. ALLIANZ GLOBAL INVESTORS U.S. LLC,
          ET AL., C.A. No. 1:20−09587
   Case MDL No. 2995 Document 35 Filed 06/03/21 Page 4 of 4




                              -A2-


BOARD OF TRUSTEES OF THE INTERNATIONAL BROTHERHOOD OF
     ELECTRICAL WORKERS, LOCAL NO. 38 PENSION FUND PENSION PLAN
     v. ALLIANZ GLOBAL INVESTORS U.S. LLC, ET AL., C.A. No. 1:20−10028
BLUE CROSS AND BLUE SHIELD ASSOCIATION v. ALLIANZ GLOBAL
     INVESTORS U.S. LLC, C.A. No. 1:20−10848
MARCO CONSULTING GROUP TRUST I v. ALLIANZ GLOBAL INVESTORS U.S.
     LLC, ET AL., C.A. No. 1:21−00401
UNIVERSITY HEALTH, INC., ET AL. v. ALLIANZ GLOBAL INVESTORS U.S. LLC,
     ET AL., C.A. No. 1:21−01485
